Title: To Benjamin Franklin from Margaret Stewart, 10 February 1777
From: Stewart, Margaret
To: Franklin, Benjamin


Sir
Callais 10 Febr 1777
After Your goodness to Me allready; I am Sorry I am under the necessity of troubling You again; which to beg You will lend me fivty Pounds; which I will most faithfully pay You on my arrival at Paris. I have been detained here Some time by being disapointed of Monney due to me in England. I have also a great deal due to me from my Brother; which I have the Senators Remembrancer as a Security for; which as yet has been of little Service to me; but I hope by Your protecttion it may be of Some in france; as Works of Merit meet with great prtection here; if You will honour me with an enswer to this you will Much oblige Your Obliged humble Servant
M Stewart

Pleas to adress Your Letter A Madame Madame Cavendish chez Monsieur Augustin Meurice Calais

 
Addressed: A Monsieur / Monsieur Dr Franklin / A Paris
Endorsed: Mary Stewart Calais 10 Feb. 77.
